Citation Nr: 1225503	
Decision Date: 07/23/12    Archive Date: 07/30/12

DOCKET NO.  03-12 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for vision loss, including secondary to an undiagnosed illness.

2.  Entitlement to service connection for dizziness and blackouts, including secondary to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from September 1986 to March 1988 and from July 1989 to October 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Remand is required for compliance with VA's duty to assist the Veteran in substantiating his claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

A hearing before the Board sitting at the RO was scheduled for the Veteran in May 2012.  On the day of the scheduled hearing, the Veteran requested that the hearing be postponed, and the Board approved this motion.

Accordingly, the case is remanded for the following action:  

The RO must place the Veteran's name on the docket for a Travel Board hearing at the RO before the Board, according to the date of his original request for such a hearing.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



